Dear Mr. Richmond:
Honorable State Representative of District 101, you have requested an Attorney General opinion addressing the following issues:
  (1) Whether the Director of Probation and Parole has the authority to pardon according to Section 10 part (B) of the Louisiana Constitution?
  (2) Whether Section 23 of the Louisiana Constitution, prohibited laws, stop section 10 of the Louisiana Constitution from being used as an ex post facto law?
  (3) Whether Section 10 of the Louisiana Constitution become law on its effective date, November 5, 1998 and did the statute apply to persons who had their rights restored before the statute became law?
In response to your first inquiry, pursuant to LA Const. Art. 1, Section10 (B), a person that has committed a felony and has not been pardoned either by the governor of this state or by the officer of the state, nation, government or country having such authority to pardon in the place where the person was convicted and sentenced shall not be permitted to qualify as a candidate for elective public office or take public office or appointment of honor, trust, or profit in this state. Under LA Const. Art. 4, Section 5 (E) (1), "the governor may grant reprieves to persons convicted of offenses against the state and, upon favorable recommendation of the Board of Pardons, may commute *Page 2 
We trust this answers your questions, and please contact us if our office can be of further assistance.
  Very truly yours,
  CHARLES C. FOTI JR. ATTORNEY GENERAL
  BY:__________________________ D. MARK VALENTINE ASSISTANT ATTORNEY GENERAL CRIMINAL DIVISION